DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the outer face of the mats expose the plurality of pouches to a surrounding air. The closest prior art of record Sawafta US Publication No.: 2015/0056404 discloses a system for energy consumption savings and cost reduction in a structure or a building (Fig. 9, and Para 0005 explains the panels can be used in a building for walls or ceilings), the system comprising: a room or a building space having a ceiling, or having at least one wall (Para 0005, the panel system can be on ceilings and walls): at least one plenum space above the ceiling (Fig. 1B and 9, area 34 above for a vent space Para 0030) or behind the at least one wall, wherein at least one opening connects the at least one plenum space with the room or building space: and a first Phase Change Material (PCM) assembly, rack, tray or mat (Fig. 9, first mat 22b) comprising a plurality of encapsulated, microencapsulated or packaged PCM, or a plurality of pouches comprising or having contained therein the plurality of encapsulated, microencapsulated or packaged PCM (Fig. 9, PCM pouches 40b), and at least one additional PCM assembly, rack, tray or mat comprising a plurality of encapsulated, microencapsulated or packaged PCM, or a plurality of pouches comprising or having contained therein the PCM (Fig. 9, second mat 22a has PCM pouches 40a); wherein the first PCM assembly, rack, tray or mat is disposed or positioned in an opening between the plenum space and the room or building space, or the first PCM assembly, rack, tray or mat is positioned to cover an opening between the plenum space or opening and the room or building space, or the first PCM assembly, rack, tray or mat is positioned in the plenum space, and the at least one additional PCM assembly, rack, tray or mat is positioned above or in back of the first PCM assembly, rack, tray or mat within the plenum space or opening, and there is a space between the at least one additional PCM assembly, rack, tray or mat and the first PCM assembly, rack, tray or mat (Fig. 9, second mat 22a is positioned above 22b and both mats are positioned in an opening), but not the outer face of the mats expose the plurality of pouches to a surrounding air. Although it is well known to provide phase change panels on building walls for insulation, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate having a non-protected surface of the panel open to the surrounding air as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763